PCIJ_A_19_ChorzowFactory-Indemnities_DEU_POL_1928-12-15_ORD_01_DI_00_FR.txt. 4

Annexe.

ORDONNANCE
RENDUE A LA DATE DU 15 DECEMBRE 1928

AFFAIRE RELATIVE A L'USINE DE CHORZOW
(INDEMNITÉS)

Le Président de la Cour permanente de Justice internatio-
nale,
Vu les articles 48 et 50 du Statut de la Cour;

Vu l’Arrêt n° 13 rendu par la Cour, le 13 septembre 1928,
en l'affaire relative à l'usine de Chorzéw (indemnités) ;

Vu l’Ordonnance de la Cour, en date du 13 septembre 1928,
instituant une enquête par experts ;

Vu l’Ordonnance du Président de la Cour, en date du 16 octobre
1928, désignant MM. Collett, Herzog et Hoey en qualité d’experts
aux fins de ladite enquête ;

Vu l’Ordonnance du Président de la Cour, en date du 14 novembre
1928, fixant le délai dans lequel le Comité d’experts constitué
aux termes de l’Ordonnance de la Cour du 13 septembre 1928
devait déposer son rapport ;

Attendu que, par lettre du 6 décembre 1928, Vagent du
Gouvernement allemand en laffaire dont il s’agit a, en se
référant à l’article 61 du Règlement, informé le Greffier de
la Cour que, «dans l'affaire concernant l'usine de Chorzéw, les
Parties sont tombées d’accord sur la solution à donner au
litige » ;

Attendu que, par lettre du 13 décembre 1928, l’agent du
Gouvernement polonais en l'affaire a fait au Greffier une com-
munication’ dans les mêmes termes;

Attendu que copie des documents où se trouvent consignées
les modalités de la solution sur laquelle les Parties sont ainsi
tombées d’accord — à savoir l’accord intervenu, le 12 novembre
1928, entre le Gouvernement polonais, d’une part, et les
Bayerische Stickstoffwerke A.-G. et les Oberschlesische Stick-
stoffwerke A.-G., représentées par M. le professeur Dr Caro,
d'autre part, ainsi que les notes échangées, le 27 novembre
1928, entre le ministre des Affaires étrangéres de Pologne
.et le ministre d'Allemagne à Varsovie — a été communiquée
à la Cour par l’agent du Gouvernement allemand ; que l'agent
du Gouvernement polonais a renvoyé aux documents ainsi
déposés, dont copie avait été mise à sa disposition ;
15 CHORZOW. — ORDONNANCE DU 15 DÉCEMBRE 1928 —

Considérant qu'aux termes desdites notes, il a été convenu
entre les Parties que «l'instance actuellement pendante devant
la Cour permanente de Justice internationale de La Haye,
en l'affaire de Chorzéw, sera retirée comme devenue sans
objet » ; que, par conséquent, il y a lieu d’estimer que l'accord
intervenu comporte la solution de l’ensemble du litige porté
devant la Cour, à la date du 8 février 1927, par le Gouverne-
ment allemand ;

Considérant que, l'accord entre les Parties ayant, avant
la clôture de la procédure, été notifié par écrit à la Cour, il
ne reste à celle-ci, aux termes de l’article 61 du kRèglement,
qu'à donner acte de l’accord intervenu ;

Considérant que, dès lors, la procédure par experts, instituée
en vertu des Arrêt et Ordonnance du 13 septembre 1928, est
_ égalemént devenue sans objet; qu’il y a, par conséquent, lieu
de la ciore ;

Décide :

1) La procédure par experts instituée en l'affaire de l'usine
de Chorzéw (indemnités) en vertu de l’Arrêt et de l’Ordonnance
rendus par la Cour à la date du 13 septembre 1928 est close.

2) Le Comité d'experts constitué comme il est dit dans les
Ordonnances rendues par le Président de la Cour les 16 octobre
et 14 novembre 1928 est dissous.

3) Copie de la présente Ordonnance sera transmise aux
membres dudit Comité d'experts.

Fait en français et en anglais, le texte français faisant foi,
au Palais de la Paix, à La Haye, le quinze décembre mil neuf
cent vingt-huit, en trois exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis
aux agents du Gouvernement d'Allemagne et du Gouvernement
de la République polonaise respectivement.

Le Président de la Cour :
~ (Signé) D. ANZILOTTI.

Le Greffier de la Cour:
(Signé) A. HAMMARSKJOLD.
